DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (US 2022/0047206, of record) in view of “Portable fluorescence microendoscope system for smartphones and its applications” by P. Garcia et al. SPIE Biophotonics South America. Vol. 9531. (2015) (hereinafter as Garcia, of record) in view of Pesach (US 2020/0060550).
Regarding claim 1, Vermeulen discloses a mobile device ([0041]: “probe” is mobile; Fig. 6: “DRS probe 107” is a mobile device) for detecting an oral pathology (Abstract; [0041]: “detection of gingivitis”), comprising: a casing (Figs. 5 and 6: the “controller 213” as well as other elements are encased) a probing unit connected to the casing and comprising at least one fiber bundle set and at least one contact part ([0041]: “DRS probe configurations consist of one source fiber next to one detection fiber”), wherein each of the at least one contact part is configured to contact a gum portion of a tooth of an examinate ([0041]: “gingivae are not equal and in some individuals the sampling depth may need to be deeper”, the gum is contacted by the probe), and each of the at least one fiber bundle set comprises: a light source fiber bundle having a light-exiting end, wherein the light-exiting end is disposed within the at least one contact part, and the light source fiber bundle is configured to project a probing light onto the gum portion ([0041]: “source fiber”); and light-receiving fiber bundle adjacent to the light source fiber bundle and having a light-receiving end, wherein the light-receiving end is disposed within the at least one contact part, and the light-receiving fiber bundle is configured to receive diffuse reflection lights which are generated after the probing light is diffuse reflected by the gum portion ([0041]: “detection fiber”); and a processor disposed within the casing and in signal connection with the light-receiving fiber bundle (Fig. 4: “Controller” is encased), wherein the processor is configured to receive the diffuse reflection lights, to build an optical spectrum by using the diffuse reflection lights, and to determine a state of the gum portion according to the optical spectrum ([0044]: “spectral analysis unit 105” receives a spectrum of data, “inflammation detection unit 114” determines a state of the gum portion).  Vermeulen does not explicitly disclose a detection unit, wherein the detection unit comprises: an image-taking lens disposed on one side of the casing and configured to get a plurality of oral images of the examinate; an image-taking device disposed within the casing and in signal connection with the image-taking lens to obtain the oral images; and a light source module adjacent to the image-taking lens and configured to provide the image-taking lens with light.  However, Garcia teaches a portable device for obtaining oral images that comprise a lens, a sensor, and a light source (“lenses”, “camera sensor”, “LED”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the lens, sensor, and light source of Garcia to the probe of Vermeulen, as to provide conventional imaging components to an optical probe.  Neither Vermeulen nor Garcia explicitly disclose that the imaging taking device is a CMOS device or that a cover is disposed over a lens and light source.  However, Pesach teaches a CMOS imaging device within an enclosed intraoral scanner ([0203]; Fig. 13).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the CMOS and cover of Pesach to the device of Vermeulen and Garcia, as to provide a commonly used type of image sensor within an enclosed structure.
Regarding claim 4, Vermeulen discloses that the light source fiber bundle is an infrared light source fiber bundle, and the probing light is an infrared light ([0043]: “500-780 nm” overlaps with infrared range).
Regarding claim 5, Vermeulen discloses that the processor stores a gingival diffuse reflection spectrum data base, and the processor matches the optical spectrum using the gingival diffuse reflection spectrum data base to determine the state of the gum portion ([0004]: “Look-Up-Tables).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (US 2022/0047206, of record) in view of “Portable fluorescence microendoscope system for smartphones and its applications” by P. Garcia et al. SPIE Biophotonics South America. Vol. 9531. (2015) (hereinafter as Garcia, of record) in view of Pesach (US 2020/0060550), as applied to claim 1 above, in view of Guze (US 2012/0089030, of record) and “In Vivo Near-IR Imaging of Approximal Dental Decay at 1,310 nm” by M. Staninec et al. Lasers in Surgery and Medicine. 42:292-298 (2010) (hereinafter as Staninec, of record).
Regarding claim 2, neither Vermeulen, Garcia, nor Pesach explicitly disclose that the at least one contact part is a sheath structure, and the at least one contact part is configured to cap the tooth of the examinate and cover the gum portion.  However, Guze teaches an oral probe extending from a protective sheath (Fig. 1, [0031]: “protective sheath 130A”) and Staninec teaches a cap-like enclosure of a tooth for examination (Fig. 2: “Probe end”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sheath of Guze and the cap of Staninec to the probe of Vermeulen, Garcia, and Pesach, as to provide appropriate components to a probe that is sized for the object being investigated.
	Regarding claim 3, neither Vermeulen, Garcia, nor Pesach explicitly disclose that a quantity of the at least one fiber bundle set is 6, and a quantity of the at least one contact part is 1, the fiber bundle sets are equally divided into two groups which are respectively disposed in two opposite sides of the contact part, and the two sides of the contact part respectively correspond to a buccal side and a lingua side of the tooth.  However, Staninec teaches probing a tooth at both the buccal and lingua side (Fig. 2: “buccal and lingual side”).  Additionally, Vermeulen teaches that the number of fibers in the bundle may vary according to the needs of emission and reception ([0041]), so the recited quantity of bundles would have been an obvious selection.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cap of Staninec to the probe of Vermeulen, Garcia, and Pesach, as to provide appropriate components to a probe that is sized for the object being investigated.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (US 2022/0047206, of record) in view of “Portable fluorescence microendoscope system for smartphones and its applications” by P. Garcia et al. SPIE Biophotonics South America. Vol. 9531. (2015) (hereinafter as Garcia, of record) in view of Pesach (US 2020/0060550), as applied to claim 1 above, in view of Gelston (US 2001/0050610, of record).
Regarding claim 6, neither Vermeulen, Garcia, nor Pesach explicitly disclose that the processor is configured to connect to a healthcare information system and an information and communications technology system, and the processor is further configured to fill the state of the gum portion out a periodontal digital medical record form via the healthcare information system and the information and communications technology system.  However, Gelston teaches the sharing of medical results within a healthcare information network (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the healthcare information sharing of Gelston to the diagnostic device of Vermeulen, Garcia, and Pesach, as to provide streamlining of information sharing.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (US 2022/0047206, of record) in view of “Portable fluorescence microendoscope system for smartphones and its applications” by P. Garcia et al. SPIE Biophotonics South America. Vol. 9531. (2015) (hereinafter as Garcia, of record) in view of Pesach (US 2020/0060550), as applied to claim 1 above, in view of “Clinical validation and assessment of a modular fluorescent imaging system and algorithm for rapid detection and quantification of dental plaque” by K. Angelino et al. BMC Oral Health. 17:162 (2017) (hereinafter as Angelino, of record).
Regarding claim 8, neither Vermeulen, Garcia, nor Pesach explicitly disclose that the light source module comprises a plurality of first light-emitting diodes and a plurality of second light-emitting diodes, the first light-emitting diodes and the second light-emitting diodes alternate with each other and surround the image-taking lens, and the first light-emitting diodes and the second light-emitting diodes have different emission wavelengths.  However, Angelino teaches an oral imaging probe comprising a plurality of LEDs which may be a combination of different wavelengths (p.3: “combination of emitter wavelengths within power constraints”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the illumination of Angelino to the probe of Vermeulen, Garcia, and Pesach, as to provide appropriate wavelengths of light for imaging.
Regarding claim 9, neither Vermeulen, Garcia, nor Pesach explicitly disclose that the first light-emitting diodes are a plurality of ultraviolet light-emitting diodes, and the second light-emitting diodes are a plurality of white light-emitting diodes.  However, Angelino teaches the use of white light illumination (p.3: “White light interchangeable heads”) and that ultraviolet wavelengths are absorbed by porphin and porphyrins, which are metabolic products of heterogeneous bacteria within plaque (p.2: “strong absorption of light anywhere from the longer ultraviolet A (UVA) wavelengths to the visible blue border”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wavelengths of Angelino to the illumination of Vermeulen, Garcia, and Pesach, as to provide wavelengths that are absorbed by relevant material such as biomarkers of bacteria.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (US 2022/0047206, of record) in view of “Portable fluorescence microendoscope system for smartphones and its applications” by P. Garcia et al. SPIE Biophotonics South America. Vol. 9531 (2015) (hereinafter as Garcia, of record) in view of Pesach (US 2020/0060550), as applied to claim 1 above, in view of DaCosta (US 2020/0364862, of record).
Regarding claim 10, neither Vermeulen, Garcia, nor Pesach, explicitly disclose a display device disposed on another side of the casing and in signal connection with the processor, wherein the display device is configured to display the oral images and the state of the gum portion; a handle connected to the casing; and a cover disposed around the image-taking lens and the light source module.  However, DaCosta teaches a portable imaging device with a display and handle portion (Fig. 2B, [0044]: “handheld portable medical device”) configured to display real-time fluorescence imaging of bacteria ([0046]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the integrated display and casing of DaCosta to the probe of Vermeulen, Garcia, and Pesach, as to provide a portable imaging device with integrated viewing of the acquired images.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793